DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTE – MISNUMBERED CLAIMS
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  For examination purposes, misnumbered claim 23-28 have been renumbered as 22-27.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-26) in the reply filed on December 13, 2021 and bacteriophage species (claims 2 and 16) in the reply filed on June 6, 2022 is acknowledged.


Status of the Claims
Claims 1-26 are under examination at this time.  Claim 27, which is directed to a non-elected invention, is withdrawn.  Claims 3-6 and 17-20 are withdrawn as being directed to a non-elected species.

Information Disclosure Statement
The information disclosure statement filed July 17, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The lined through documents, provided by applicant, contained many sections with redacted/marked text.  

Specification
Applicant should update the first paragraph of the specification to provide the correct status of application numbers 15/901645 (i.e., patented) and 14/088323 (i.e., abandoned).  

Claim Objections
Claims 11 and 23 are objected to because of the following informalities:  Claim 11 should spell out the acronym CMOS the first time it is used, and claim 23 should end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The method has one active step: contacting a sample with an antimicrobial agent and a sensor.  The method step does not relate back to the purpose of the claim (detecting a bacterium in a sample).  It is not clear how the single contacting step will detect bacteria or how the bacteria identification sensor will detect bacteria.  Several steps appear to be missing such that one of ordinary skill in the art is able to practice the claimed method.  Accordingly, one of ordinary skill in the art would not know the metes and bounds of the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Seo (Nano Scale Devices for Plasmonic Nanolithography and Rapid Sensing of Bacteria, Dissertation, December 2007).
The claims are directed to a method for detecting a bacterium in a sample, said method comprising contacting said sample with an antibacterial agent and a bacteria identification sensor.
Seo discloses an ISFET and a nanowell device and a method for detecting bacteria using a nano scale probe to monitor the electric field fluctuations caused by ion leakage from the bacteria. When a bacteriophage infects a bacterium and injects its DNA into the host cell, a massive, transitory ion efflux from the host cell occurs. SEPTIC (SEnsing of Phage-Triggered Ion Cascade) technology developed by our research group uses a nanowell device to detect the nano-scale electric field fluctuations caused by this ion efflux (see page 54).  Seo further teaches that the ion sensor can be an Ion Selective Field Effect Transistor (ISFET) Sensor that has a drain source configured in the device (see pages 68-71 and 79).  Seo also teaches that the ISFET sensor is basically a p-type FET which can be passivated with a SiO2 layer (see pages 68 and 69 and section 6.3.2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo (Nano Scale Devices for Plasmonic Nanolithography and Rapid Sensing of Bacteria, Dissertation, December 2007) as applied to claims 1, 2 and 7 above.
The claims are directed to the method of claim 1, where the ISFET is coupled in a drain source follower configuration (claim 9), and the bacteria identification sensor comprises an array of ISFETS.
	The teachings of Seo are outlined above and incorporated herein.  Seo does not teach the limitations of claims 9 and 14. 
As for claim 9, Seo teaches that the ion sensor can be an Ion Selective Field Effect Transistor (ISFET) Sensor that has a drain source configured in the device (see pages 68 and 79). Configuring the drain and source is routine optimization.  The configuration used by Seo was sufficient to detect ions released from bacteria upon phage infection.  Accordingly, determining optimum or workable drain-source configurations is routine experimentation.  Further, applicant has not demonstrated unexpected results for the claimed drain-source configuration.
As for claim 14, it would be obvious for one of ordinary skill in the art to combine more than one sensor into an array so that one is able to test more than one sample at the same time or to perform one test in duplicate, triplicate, etc.  One of ordinary skill in the art is motivated to do so for convenience, ease of use, and increased accuracy (i.e., performing the test in duplicate or triplicate). 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 8, 15, 16, 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo (Nano Scale Devices for Plasmonic Nanolithography and Rapid Sensing of Bacteria, Dissertation, December 2007) as applied to claims 1, 2 and 7 above, and further in view of Dreiseikelmann (Microbiological Reviews, 1994, 58(3):293-316) and Kawakami et al. (Fresenius Z Anal Chem, 1984, 318:349-351).
The claims are directed to the method of claim 1 where the ISFET is potassium sensitive.
	The teachings of Seo are outlined above and incorporated herein.  Seo does not teach a potassium sensitive ISFET to measure the ions released from the bacteria. 
Dreiseikelmann teaches that one of the ions that are released from bacteria upon phage infection is potassium (K+). Specifically, Dreiseikelmann teaches that the K+ efflux is due to the opening of a pore which is involved in DNA translocation. After infection with intact T4 particles as well as with ghosts (phage particles devoid of DNA), an efflux of K+ ions, measured with a potassium-selective electrode, was observed (see page 295 and Figure 2).
Kawakami et al. teaches the successful use of a potassium ISFET to measure the presence of potassium ions.
	Accordingly, it would have been obvious to one of ordinary skill in the art to modify the (p-type or n-type) ISFET taught by Seo to detect K+ ions (a K+ sensitive ISFET) that are released from the bacteria.  One would have been motivated to do so and there would be a reasonable expectation of success given the teachings of Dreiseikelmann that one type of ions released from bacteria upon phage infection is potassium (K+) and give the successful use of a K+ sensitive ISFET to detect K+ ions.
As for claim 21, Seo teaches that the ion sensor can be an Ion Selective Field Effect Transistor (ISFET) Sensor that has a drain source configured in the device (see pages 68 and 79). Configuring the drain and source is routine optimization.  The configuration used by Seo was sufficient to detect ions released from bacteria upon phage infection.  Accordingly, determining optimum or workable drain-source configurations is routine experimentation.  Further, applicant has not demonstrated unexpected results for the claimed drain-source configuration.
As for claim 26, it would be obvious for one of ordinary skill in the art to combine more than one sensor into an array so that one is able to test more than one sample at the same time or to perform one test in duplicate, triplicate, etc.  One of ordinary skill in the art is motivated to do so for convenience, ease of use, and increased accuracy (i.e., performing the test in duplicate or triplicate).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 10-13 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo (Nano Scale Devices for Plasmonic Nanolithography and Rapid Sensing of Bacteria, Dissertation, December 2007) as applied to claims 1, 2 and 7 above, and further in view of Dreiseikelmann (Microbiological Reviews, 1994, 58(3):293-316), Kawakami et al. (Fresenius Z Anal Chem (1984) 318 : 349- 351) and Wong et al. (IEEE Transactions on Electron Devices, 1989, 36(3):479-487).
The claims are directed to the method of claim 1 where the sensor comprises a PMOS transistor coupled to a K+ sensitive membrane and where the sensor comprises a first CMOS transistor with a potassium sensitive membrane and a second CMOS transistor with a potassium insensitive membrane.
The teachings of Seo are outlined above and incorporated herein.  While Seo teaches that the ISFET sensor is basically a p-type FET which can be passivated with a SiO2 layer (see pages 68 and 69 and section 6.3.2), Seo does not teach that the sensor comprises a PMOS transistor coupled to a K+ sensitive membrane or that the sensor comprises a first CMOS transistor with a potassium sensitive membrane and a second CMOS transistor with a potassium insensitive membrane. 
Dreiseikelmann teaches that one of the ions that are released from bacteria upon phage infection is potassium (K+). Specifically, Dreiseikelmann teaches that the K+ efflux is due to the opening of a pore which is involved in DNA translocation. After infection with intact T4 particles as well as with ghosts (phage particles devoid of DNA), an efflux of K+ ions, measured with a potassium-selective electrode, was observed (see page 295 and Figure 2).
Kawakami et al. teaches the successful use of a potassium ISFET to measure the presence of potassium ions.
Wong et al. teaches a CMOS integrated IFSET sensor. Wong et al. states that "[t]he need to integrate sensors with microelectronic circuits has been widely acknowledged. In particular, integrating electronics with ISFET's has the potential advantage of achieving, for example, on-chip temperature compensation, enhanced signal-to-noise ratio, multiplexing multiple ISFET's on-chip, output telemetry, and reduced leadcount for in-vivo and in-vitro applications. In order to realize a practical, self-contained pH sensor, the ISFET's, the electronics, and the reference electrode must be integrated on the same chip.” Wong et al. further states that “[a] CMOS technology is chosen in this work because CMOS 1) has low power consumption, 2) provides complementary devices (both p-channel and n-channel) for simpler and better performing signal-processing circuits, 3) allows for p-n-junction isolation of the ISFET from electrolyte, and 4) is the baseline technology of most semiconductor manufacturing facilities.”  The CMOS integrated ISFETs provide differential sensing which permits the use of an on-chip counter-electrode as the electrical contact to the test electrolyte instead of a reference electrode (See the Introduction and Figures 2 and 3). 
Further, it is known in the art that CMOS (complementary metal oxide semiconductor) uses both NMOS (negative polarity) and PMOS (positive polarity) circuits. Since only one of the circuit types is on at any given time, CMOS chips require less power than chips using just one type of transistor. 
Therefore, it would be obvious for one of ordinary skill in the art to modify the methods taught by Seo and use i) a CMOS integrated ISFET, which would comprise a NMOS and PMOS component, and use ii) a first CMOS transistor with a potassium sensitive membrane and a second CMOS transistor with a potassium insensitive membrane.
i) a CMOS integrated ISFET
One of ordinary skill in the art would be motivated to use a CMOS-integrated ISFET sensor to take advantage of the benefits disclosed by Wong et al. (1) has low power consumption, 2) provides complementary devices (both p-channel and n-channel) for simpler and better performing signal-processing circuits, 3) allows for p-n-junction isolation of the ISFET from electrolyte, and 4) is the baseline technology of most semiconductor manufacturing facilities) and to enable integration of the CMOS ISFET technology on a chip (in some cases multiplexing multiple ISFETs on a chip).  There would be a reasonable expectation of success give the teachings and findings of Wong et al. and give the prevalent use of such technology in constructing sensors.
ii) comprising a first CMOS transistor with a potassium sensitive membrane and a second CMOS transistor with a potassium insensitive membrane.
One of ordinary skill in the art is motivated to use a CMOS-integrated ISFET to detect K+ given the teachings of Dreiseikelmann that one type of ions released from bacteria upon phage infection is potassium (K+) and give the successful use of a K+ sensitive ISFET to detect K+ ions.  One of ordinary skill in the art is further motivated to use a CMOS-integrated ISFET with a potassium sensitive membrane and a CMOS-integrated ISFET with a potassium insensitive membrane to provide a negative control (a CMOS-integrated ISFET with a potassium insensitive membrane) for the sensor. 
As for claims 12, 13, 24 and 25, it is well within the purview of one of ordinary skill in the art to arrange the two CMOS integrated ISFETs such that the two CMOS transistors are arranged for differential sensing (as taught by Wong et al.) and/or are coupled to the same or separate electrodes.  Applicant has not demonstrated that such claimed arrangements yield superior or unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-36 of U.S. Patent No. 8759076.
The instant claims are directed to a method for detecting a bacterium in a sample, said method comprising contacting said sample with an antibacterial agent and a bacteria identification sensor.
The patented claims are directed to a method of utilizing the sensor of claim 1 to identify bacteria, the method comprising: 
positioning at least one known bacteria in close proximity to the well or electrodes; 
positioning the at least one hypothesized antibacterial agent in close proximity to the well or electrodes; 
monitoring electric field fluctuations in close proximity to the well; and
characterizing the antibacterial agent based on the electric field fluctuation.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-2, 7-16 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8759076.
The instant claims are directed to a method for detecting a bacterium in a sample, said method comprising contacting said sample with an antibacterial agent and a bacteria identification sensor.
The patented claims are directed to a method for detecting a bacterium in a sample, said method comprising: 
providing a sample; 
contacting said sample with an integrated bacteria identification sensor and an antibacterial agent causing bacterial lysis and the efflux of potassium ions from said bacterium; and 
detecting a gate source voltage signal produced from said efflux of potassium ions from said bacterium; 
wherein an increasing gate source voltage signal over time is an indication that bacteria are present in said sample; and 
wherein said bacteria identification sensor comprises a potassium-sensitive ion-sensitive field-effect transistor (ISFET) having a passivation layer comprising Si3N4.
Instant claim 2 is taught by patented claim 2.
Instant claims 7-8 are taught by patented claim 1.
Instant claims 9-16 are taught by patented claims 7-14, respectively.
Instant claims 21-26 are taught by patented claims 19-24, respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE KINSEY WHITE/
Primary Examiner, Art Unit 1648